DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 61-86 is/are pending.  Claim(s) 61-73 and 76 is/are withdrawn.  Claim(s) 1-60 is/are canceled.
Election/Restrictions
Applicant’s election without traverse of Group II and Species 1 in the reply filed on 12/16/2020 is acknowledged.
Claims 61-73 and 76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 74-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36, 42-43, 52, 62 of copending Application No. 16/921,687. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘687 application claims a method substantially as claimed, but claims the limitations of the method separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed method of the ‘687 application to combine each of its separately claimed limitations into a single method, as it is a mere combination of elements that produces predictable results of a method of placing and attaching a leaflet assist device to a mitral valve annulus superior to the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 74-75 and 77-86 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Padala, et al (Padala) (US 2014/0025163 A1).
Regarding Claims 74-75, Padala teaches a method (e.g. abstract) comprising: 
advancing, to within the heart (e.g. [0002], the heart valves are within the heart), a leaflet assist device comprising two prosthetic leaflets (e.g. Figures 4, 16-17); and 
attaching the leaflet assist device to a native valve annulus of a native cardiac or venous valve of the heart, or to an annuloplasty ring previously placed in the heart (e.g. [0069], mitral valve; [0092]), so that the two prosthetic leaflets are adjacent each other and both prosthetic leaflets lie over a superior surface of a same, single native valve leaflet or defective prosthetic leaflet (e.g. [0102], Figure .  

Regarding Claim 77, the attaching comprises attaching an anchor coupled to the leaflets (e.g. [0104], sutures).
Regarding Claim 78, attaching the anchor comprises attaching the anchor such that the anchor partially circumscribes the native annulus (the sutures discussed supra are at the annulus and therefore at least partially circumscribe the annulus). 
Regarding Claim 79, each leaflet has a fixed end and a free ventricular end (e.g. Figures 4, 16-17; [0076], each free end is angled toward a ventricle), each free end is flexible and freely movable and moves in unison with the native leaflet and coapts with an opposing leaflet in response to blood flow (the leaflets, native and of the claimed device, must both at least move in opening and closing motions together; e.g. Figure 16-17, the native leaflets are shown under the prosthetic leaflets in Figure 16 and are moved in an opening manner of the prosthetic leaflets as seen in Figure 17). 
Regarding Claim 80, the leaflets are formed of a synthetic or natural polymer (e.g. [0087]).
Regarding Claim 81, at least one leaflet has a stiffening element (e.g. [0119], stiff relative to the leaflet body material; [0131]). 
Regarding Claim 82, the stiffening element is directionally sensitive (e.g. [0131]). 
Regarding Claim 83, the stiffening element comprises slices or spaces between multiple raised sections (e.g. [0117], there is a space between adjacent stiffening elements that can be filled with polymer to make a leaflet body). 
Claim 84, the stiffening element is at an inner side of the leaflet(s) (e.g. Figures 16-17; radially inner; the stiffening elements extend from the free edge (radially inner portion) of the leaflet to the radially outer attached portion of the leaflet). 
Regarding Claim 85, the leaflet is attached to the mitral valve (discussed supra) and a barrier (e.g. Figures 16-17; #s 1130) is placed near a flexural level of the native leaflet (e.g. Figures 16-17, near the annulus and native leaflet locations) so the barrier limits movement to a limit at or less than the flexural level (e.g. Figures 16-17 show the limits of movement).
Regarding Claim 86, placing the barrier comprises placing a rectangular sheet of the barrier (material of #1130) below the flexural level (as broadly claimed this is met by the opening movement shown in Figure 17). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        1/14/2021